DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 01/27/2021: Claims 12-28 are pending. Claims 1-11 have been cancelled.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 12-14 and 16-22 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mitsutani et al (US 2013/0271086 A1, heretofore referred to as Mitsutani) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Wortberg et al (US 2016/0349301 A1, heretofore referred to as Wortberg).
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Mitsutani in view of Ito (US 2017/0114741 A1, Heretofore referred to as Ito) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Wortberg et al (US 2016/0349301 A1, heretofore referred to as Wortberg).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12-14 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani in view of Wortberg.

Regarding claim 12, Mitsutani teaches a method for detecting a missing electrical connection of an energy store to an energy-supply system (Mitsutani; Fig 1 and Par 0003), the energy-supply system being an electrical system of a motor vehicle (Mitsutani; Par 0001), the method comprising: sensing, by at least one current-sensing device (Mitsutani; Fig 1, Element 112), at least one electrical current flowing in the energy-supply system or energy store (Mitsutani; Par 0081); determining at least one dispersion of the current (Mitsutani; Fig 4 and Par 0082; Mitsutani teaches a current variation length); comparing the determined dispersion to at least one threshold value (Mitsutani; Par 0014 and 0088); and detecting a missing electrical connection of the energy store to the energy- supply system, based on the comparison (Mitsutani; Par 0014 and 0088).
	Mitsutani does not teach wherein the dispersion is a measure of a deviation of sensed values of the current from a mean value of the current.
	Wortberg teaches wherein the dispersion is a measure of a deviation of sensed values of the current from a mean value of the current (Wortberg; Par 0025, 0076, 0090, and 0094; Wortberg teaches calculating the dispersion from the mean value of the current).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the method of Mitsutani with the dispersion calculation of Wortberg in order to better recognize disruptions in the power supply (Wortberg; Par 0025).

Regarding claim 13, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Mitsutani further teaches wherein the threshold value: (i) is a function of a dispersion of the current-sensing device, and/or (ii) lies in the range of 1 mA to 500 mA (Mitsutani; Fig 4 and Par 0062; Mitsutani teaches the threshold is related to the change in time of the measured current).

Regarding claim 14, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Mitsutani further teaches further comprising: determining a mean value of the current (Mitsutani; Fig 3 and Par 0059-0060); comparing the mean value of the current to a threshold value (Mitsutani; Par 0014 and 0088); and determining a plausibility of the detection of the missing electrical connection of the energy store to the energy-supply system, based on the comparison of the mean value (Mitsutani; Par 0014 and 0088).

Regarding claim 16, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Mitsutani further teaches wherein a state in which a missing electrical connection between the energy store and the energy-supply system is inferred, is terminated if a missing electrical connection between the energy store and the energy-supply system is no longer inferred within a predetermined period of time (Mitsutani; Fig 3 and Par 0059).

Regarding claim 17, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Mitsutani further teaches wherein an idle state of (i) the energy-supply system, and/or (ii) the motor vehicle, is taken into account to further check a plausibility of a missing electrical connection between the energy store and the energy-supply system (Mitsutani; Par 0066; Mitsutani teaches a check for a charging state is made, i.e. the vehicle is idle at the charging station).

Regarding claim 18, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Mitsutani further teaches wherein the energy-supply system is excited in such a way that the current is changed by a value which is greater than the threshold value for the dispersion (Mitsutani; Par 0067).

Regarding claim 19, the combination of Mitsutani and Wortberg teaches the method as recited in claim 18.  Mitsutani further teaches wherein the excitation of the energy-supply system is carried out when a previously ascertained dispersion is less than the threshold value for the dispersion (Mitsutani; Par 0063).

Regarding claim 20, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Mitsutani further teaches further comprising: sensing at least one voltage in the energy-supply system (Mitsutani; Fig 1, Element 111 and Par 0035); determining a dispersion of the voltage based on the sensed voltage (Mitsutani; Par 0083); comparing the dispersion voltage to a threshold value (Mitsutani; Par 0014 and 0088); and determining a plausibility of a missing electrical connection of the energy store and the energy-supply system, based on the comparison (Mitsutani; Par 0014 and 0088).

Regarding claim 21, Mitsutani teaches a device for detecting a missing electrical connection of an energy store to an energy-supply system (Mitsutani; Fig 1 and Par 0003), the electrical-supply system being an electrical system of a motor vehicle (Mitsutani; Par 0001), the device comprising: at least one current-sensing device (Mitsutani; Fig 1, Element 112) configured to sense at least one electrical current flowing in the energy-supply system or the energy store (Mitsutani; Par 0081); and at least one processing unit configured to (i) determine a dispersion of the current (Mitsutani; Fig 4 and Par 0082; Mitsutani teaches a current variation length), (ii) to compare the determined dispersion of the current to at least one threshold value (Mitsutani; Par 0014 and 0088), and (iii) to detect a missing electrical connection of the energy store to the energy-supply system (Mitsutani; Par 0014 and 0088).
Mitsutani does not teach wherein the dispersion being determined is a measure of a deviation of sensed values of the current from a mean value of the current.
	Wortberg teaches wherein the dispersion being determined is a measure of a deviation of sensed values of the current from a mean value of the current (Wortberg; Par 0025, 0076, 0090, and 0094; Wortberg teaches calculating the dispersion from the mean value of the current).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Mitsutani with the dispersion calculation of Wortberg in order to better recognize disruptions in the power supply (Wortberg; Par 0025).

Regarding claim 22, the combination of Mitsutani and Wortberg teaches the device as recited in claim 21.  Mitsutani further teaches wherein the device is configured to determine a mean value of the current (Mitsutani; Fig 3 and Par 0059-0060), compare the mean value of the current to a threshold value (Mitsutani; Par 0014 and 0088), and determine a plausibility of the detection of the missing electrical connection of the energy store to the energy-supply system, based on the comparison of the mean value (Mitsutani; Fig 4 and Par 0014 and 0088).
Regarding claim 23, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Wortberg further teaches wherein the dispersion is a measure of a magnitude of the deviation of the sensed values of the current from the mean value of the current (Wortberg; Par 0076 and 0094).

Regarding claim 24, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Wortberg wherein the dispersion is a measure of a magnitude and/or frequency of the deviation of the sensed values of the current from the mean value of the current (Wortberg; Par 0076 and 0094).

Regarding claim 25, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Wortberg wherein the dispersion is determined as a variance of the current (Wortberg; Par 0076 and 0094; Wortberg teaches the dispersion can be a variation, i.e. the variance).

Regarding claim 26, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Wortberg wherein the dispersion is determined as a standard deviation of the current (Wortberg; Par 0076 and 0094).

Regarding claim 27, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Wortberg wherein the dispersion is determined as a noise level of the current (Wortberg; Par 0076, 0094, and 0100; Wortberg teaches the noise level is calculated in the measurement of the dispersion).

Regarding claim 28, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.  Wortberg wherein the dispersion is determined as a ripple of the current (Wortberg; Figs 14-16, Par 0076 and 0094, the variation in the current as shown in figs. 14-16 can been considered a ripple).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani in view of Wortberg in view of Ito.
Regarding claim 15, the combination of Mitsutani and Wortberg teaches the method as recited in claim 12.
The combination of Mitsutani and Wortberg does not teach wherein a missing electrical connection between the energy store and the energy-supply system is inferred only if the missing electrical connection is recognized for a certain period of time on the order of 100ms to 120s.
Ito teaches wherein a missing electrical connection between the energy store and the energy-supply system is inferred only if the missing electrical connection is recognized for a certain period of time on the order of 100ms to 120s (Ito; Par 0057).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Mitsutani and Wortberg with the length of time of Ito in order to reduce false alarms due to noise (Ito; Par 0057).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Tod et al teaches a mean comparison with a dispersion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867